DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al, KR2016-0129583.
Ryu discloses a crosslinked polyolefin separator (for claim 15) used in the production of lithium secondary batteries (for claim 16) (abstract;5, line 32). Example 1 of Ryu discloses the preparation of a crosslinked separator characterized by a heat shrinkage (120 °C, 1 hr) in the machine direction (MD) of 2.6% and in the transverse direction (TD) of 2.7% (page 5, line 56 to page 6, line 11; Table 1). The sum of these values is 5.2%, satisfying claimed formula 1 (for claim 15).

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Ryu et al, KR2016-0129583, which discloses the production of a crosslinked polyolefin separator via a process comprising the steps of 
combining a polyolefin, a diluent, an initiator, and a vinyl alkoxysilane in an extruder to produce an alkoxysilane-grafted polyolefin, corresponding to claimed step (S1) (for claim 1);
forming the alkoxysilane-grafted polyolefin into a sheet and stretching it, corresponding to claimed step (S2) (for claim 1); 
extracting the diluent from the sheet using an organic solvent to form a porous membrane; 
thermally fixing the sheet, corresponding to claimed step (S3) (for claim 1); and
aqueous crosslinking the sheet.
Note that the prior art process teaches that the crosslinking is performed in its own step after thermally treating the membrane. The prior art does not teach nor does it fairly suggest a process wherein a sheet is introduced to a water bath containing a crosslinking agent to extract the diluent and perform crosslinking in the same step as recited in step (S3) of the claimed process.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765